775 N.W.2d 794 (2009)
FIRST INDUSTRIAL, L.P., Plaintiff-Appellee, Cross-Appellant,
v.
DEPARTMENT OF TREASURY, Defendant-Appellant, Cross-Appellee.
Docket No. 139748. COA No. 282742.
Supreme Court of Michigan.
December 29, 2009.

Order
On order of the Court, the application for leave to appeal the August 18, 2009 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered. We direct the Clerk to schedule oral argument on whether to grant either application or take other peremptory action. MCR 7.302(H)(1). The parties may file supplemental briefs within 42 days of the date of this order, *795 but they should not submit mere restatements of their application papers.